Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 4 and 8-14 are cancelled. Claims 1 and 20 are amended. Claims 1-3, 5-7 and 15-21 are pending in the instant application and are being examined on the merits.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 was filed after the mailing date of the Office Action mailed on 11/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Objections/Rejections
The amendments filed 2/22/2021 have overcome the objection to the specification. Applicant amended the specification expanding “2,4-D” to its full name 2,4-dichlorophenoxyacetic acid, which renders the objections moot. The objection is withdrawn.
Regarding the 112 rejections, Applicant's arguments filed 2/22/2021 have been fully considered and are persuasive.  See Remarks p. 6, middle section. Claim 1 is amended to add “with” language; Claim 20 is amended to remove trademarks; Examiner acknowledges error in indicating that Claim 21 depended on Claim 20.  Therefore, the rejection of Claims 1, 20, and 21 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended Claim 20 introducing new matter.  
Response to Arguments
Rejections Under 35 USC 103/Declaration under Rule 132:
Arguments over Sun et al. 
Declarant argues that just because some polymers have a certain viscosity, this is not indicative or predictive of their ultimate drift performance. Furthermore, Declarant alleges that Sun’s recitation of “the mechanism of drift control by polymers relies on the elongational (or extensional) or kinematic (or intrinsic) viscosity of the diluted aqueous solution” refers to guar gum and not polymers in general. According to Declarant, one of skill in the art could not accurately predict which cellulose derivative would be successful or would fail; there is absolutely no recognition by those of skill in the art that MHEC polymers would function similarly to EHEC, HMEHEC, or MEHEC polymers relative to spray drift; Skilled artisans would not attempt to utilize other cellulose derivatives as they would assume that the MEHEC polymers would be unique in their performance. Lastly, attempting to utilize other cellulose ethers would involve undue experimentation without any reasonable expectation of success.
	The Examiner respectfully disagrees. Sun generally teaches that the mechanism of drift control by polymers, reciting that “It has been generally accepted that the mechanism of drift control by polymers is that these polymers increase the elongational (or extensional) or kinematic (or intrinsic) viscosity of the diluted aqueous solution to, for example above 6 dl/g” (Sun, p. 1, 3rd paragraph).  This is supported by Drew, who states “Spray drift control agents are typically high molecular weight polymers which, tend to increase the viscosity of aqueous systems and thus prevent the water from being broken up into a fine mist when sprayed. For example, visco-elastic polyacrylamides polyvinyl
(PAMs), polyethylene oxides, pyrrolidones), guar-gum compounds, soy lecithin compounds, and cellulosic materials such as carboxymethyl cellulose are typical spray drift control agents” [0012].  Thus, Drew specifically teaches the relationship of viscosity and spray drift function of polymers. Since MHEC and MEHEC have similar viscosity per Bostrom (Table 2), as established in the previous Office Action, these polymers would be expected to function in a similar manner with reasonable 
 Arguments over Liu et al.
Declarant argues that there is absolutely no teaching in Liu that highlights the use of MHEC over other options, and that it is disclosed among a long list of others and therefore cannot be expected to perform well, and that there would be undue level of experimentation involved. Declarant further argues that Liu focuses on granules; one of skill in the art would not think to focus on MHEC polymers in Liu because the reference to Sun already showed that all tested options apart from MEHEC failed to work to reduce drift; there is nothing set forth in Liu that would lead one of skill in the art to disregard the teachings and data of Sun to think that other polymers might function well to reduce spray drift.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sun teaches MEHEC in a sprayable agrochemical composition.  Liu is relied upon for its teaching that MHEC is useful in an agrochemical composition, not for its teaching of a sprayable solution or drift.  Bostrom is relied upon for its teaching of MEHEC and MHEC having similar viscosity and stability. Drew and Sun recognizes that cellulosic materials are typical spray drift control agents.  Because Sun shows that high viscosity MEHEC functions well as 
Arguments over Bostrom et al. and Neubauer et al.
Declarant argues it is technically inaccurate to propose that MEHEC and MHEC are functionally the same as they differ in substitution groups (e.g. methyl vs methyl ethyl), degree of substitution (e.g. methyl, ethyl, and hydroxyethyl) and molecular weight. Declarant continues that even if MHEC and MEHEC exhibited the same viscosity in water, this does not directly correlate with, or predict, how each will perform in an agricultural formulation, etc. Furthermore, Declarant states that Bostrom and Neubauer are merely restating what is already known in general relative to viscosity but what has shown to be untrue relative specifically to spray drift as Sun also already proved that neither polymer type nor viscosity predict spray drift performance. Lastly, Declarant argues that neither reference is directed towards agricultural formulations or spray drift.
Drew recognizes that cellulosic materials are typical drift control agents because of their visco-elastic properties and high molecular weight. Sun has shown that MEHEC has better spray drift control properties because it has higher viscosity, but that EHEC and HMEHEC still performs as spray drift control agent nonetheless. Thus, a skilled artisan would expect with reasonable expectation of success that MHEC would also perform as spray drift control agent, per the teaching of Drew, Bostrom, and Sun. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bostrom is in the field of cellulose ether, and teaches rheology properties of celluloses. Thus, a skilled artisan would look to Bostrom’s teaching in manipulating the viscosity properties of spray drift control compositions containing celluloses. Neubauer is in the field of polysaccharide derivatives, which included cellulose ethers, and teaches how these can be used as thickeners and water retention additives in spray plaster compositions. A skilled artisan would turn to Neubauer which provides a solution to a known problem, i.e. thickening a spray composition with the use of cellulose. 
Arguments over Drew
Declarant remarks that Drew discloses hydroxyalkyl methyl cellulose merely in a list of polymers, and that there is no other teaching in Drew that would lead one of skill in the art to focus on hydroxyethyl methyl cellulose to the exclusion of the other listed polymers.
This is also unpersuasive. Again, the Examiner reiterates that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The reference is good for all that it teaches, and Drew 

Superior and Unexpected Results: 
	The Declarant again argues superior and unexpected results.  However, they have not addressed Examiner’s argument in the last Office Action, nor does the Declarant amend the claims to address the scope not being commensurate between the disclosure and what is claimed:
The Applicant remarks that the inventors have shown that the claimed invention produces results that are superior to, and unexpected over, the art, reducing the fine droplets more than a conventional MEHEC polymer at typical pressures, and showing good rainfastness for all polymers. 
In response, the Examiner deems that this does not establish the superiority or unexpectedness of the composition.  Firstly, the studies only used Walocel® MKX 60000 PF1 and 70000 PP01, and Adsee® DR-22. Therefore, it does not establish the unexpectedness of the cellulose polymer over the full scope of the claimed viscosity of greater than 5,000 mPas in Claim 1, nor the 5,000-9,000 mPas in Claims 18 and 21. The Examiner notes that the viscosities of Walocel® MKX 60000 PF1 and 70000 PP01 are outside the claimed range of Claims 18 and 21. Secondly, the studies only used 2% glyphosate, which does not cover the full scope of “agricultural chemical…” recited in Claim 1.  Thirdly, the data is also not persuasive as the Applicant does not show data with varying concentrations of MHEC and MEHEC, but rather conducts the study at a single concentration of 0.042% w/w of each polymer, and therefore the showing is not 
  
In the Remarks filed on 2/22/2021, Declarant points to Tables 1 and 4 showing that the cellulose polymers 1 and 2 reduce the volume of droplets compared to MEHEC. However, as established on the record in the previous Office Action, and recited in full above, this data is not persuasive and does not establish the superiority or unexpectedness of the composition because 1) only Walocel® MKX 60000 PF1 and 70000 PP01, and Adsee® DR-22 were used; 2) the studies only used 2% glyphosate, which does not cover the full scope of “agricultural chemical…” recited in Claim 1; 3) Declarant conducts the study at a single concentration of 0.042% w/w of each polymer. Also, Table 4 shows percent reduction in particle size to be 28.2% and 29.8%, between MHEC and MEHEC. It is unclear how such difference is statistically and practically significant. The Declarant failed to address these arguments, and thus, the rejection is final. 

New and Modified Objections and Rejections Necessitated by the Amendments
Filed February 22, 2021

Claim Objections
Claim 20 is objected to because of the following informalities: The recitation of “2.55s-1” must indicate a superscript -1, i.e. “2.55 s-1.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 introduces new matters as the claims recite the limitation: "has a viscosity of about 50,000 mPa s as determined at 20°C as a 2% solution in water, using a Haake Rotovisko RV 100 viscometer operating at a shear rate of 2.55s-1, or has a viscosity of about 9,900 mPa s as determined at 20°C as a 1% solution in water, using a Haake Rotovisko viscometer operating at a shear rate of 2.55s-1.”
While the non-patent literature cited by the Examiner on 11/23/2020 has support for the elements in the claim 50,000 mPa s, 20°C, 2% solution, Haake rheometer, and shear rate of 2.55s-1, there 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5-7, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2014/139975 A1, 18 September 2014), hereinafter Sun, cited in the Information Disclosure Statement, filed 07/08/2019 in view of Liu, H. (WO 2016/115709 Al, July 28, 2016), hereinafter Liu, and Bostrom et al. (US 7,319,146 B2, Jan. 15, 2008), hereinafter Bostrom, also cited in the Information Disclosure Statement, filed 07/08/2019, and Drew, D. (WO 2014/040119 Al, 20 March 2014).
Applicants Claims
Applicant claims a method for reducing spray drift during the spraying of an aqueous solution by combining 0.1-5%, preferably  0.04-0.05%, preferably 0.05%, w/w methyl hydroxyethyl cellulose (MHEC) with at least one agricultural chemical, preferably glyphosate, 2,4-dichlorophenoxyacetic acid (2,4-D) and/or dicamba, and more than 50% w/w water to obtain an aqueous solution and spraying the aqueous solution; wherein the MHEC polymer has a degree of substitution of greater than 0.1 for methyl and a molar degree of substitution of greater than 0.1 for ethylene oxide, preferably 0.5, and wherein the MHEC polymer has a viscosity of greater than 5,000 mPas and less than 9000 mPas measured at 1% in water with pH=7 using a Brookfield viscometer type LV at 12rpm using spindle number 3 at 20 degrees C. in a 
Applicant  also claims a method for reducing spray drift and maintaining rain-fastness of an aqueous solution while spraying onto a plant, by combining MHEC with glyphosate, water, and at least one surfactant to obtain an aqueous solution comprising about 0.04% to about 0.05% w/w of the MHEC polymer and about 2% of glyphosate; and spraying the aqueous solution, wherein the MHEC polymer has a degree of substitution of greater than 0.1 and up to about 3 for methyl and a molar degree of substitution of greater than 0.5 and up to about 2 for ethylene oxide, wherein the MHEC polymer has a viscosity of greater than 5,000 mPas measured at 1% in water with pH=7 using a Brookfield viscometer type LV at 12rpm using spindle number 3 at 20 degrees C. in a container with a diameter of 6.5 cm, wherein a volume of fine droplets of <150 um is reduced by >50% during spraying compared to the same solution without MHEC as determined using laser diffraction.
Determination of the scope and content of the prior art (MPEP 2141.01)
Sun describes an invention directed to a method for reducing spray drift during the spraying of an aqueous solution of an agricultural composition comprising at least one agricultural chemical and at least one cellulose ether, methylethylhydroxyethyl cellulose (MEHEC), polymer. Sun expressly teaches inclusion of 1% glyphosate and 1% 2,4-D in the composition (Table 5) and volume of fine droplets of 150 µm is reduced by 35%-48% (Abstract, Example 3), reading on Claims 1, 5, 6, 7, 17 and 19 features. The spray droplet distribution measurement was performed using a Sympatec Helos/R laser diffraction particle size analyzer (Example 2). The MEHEC polymer in the composition has a degree of substitution of greater than about 0.3 for methyl, and a degree of substitution of greater than about 0.2 for ethyl and an average molar substitution of ethylene oxide of greater than about 0.8 (Claims 1 and 2), and has a viscosity of greater than 5000 cps measured at 1% in water at pH=7 using a Brookfield viscometer type LV at rpm Claims 1, 18 – 19, and 21. Sun exemplified concentration of 0.05 wt% of the cellulose ether in water or in various herbicide solutions, (Example 2, p. 7, last paragraph); the composition according to Sun contains 0.01-0.5% of the polymer and more than about 50% water (Claim 12), reading on Claims 3 and 15-16. 
	Sun expressly teaches that the composition containing MEHEC shows the best performance for rainfastness with all drops completely retained on the surface after the simulated rainfall (Example 6, p. 10, last paragraph), which reads on the features of Claim 19. Sun also teaches the use of flat fan nozzle for spraying, with the aqueous solution ejected at 40 psi, which is within the claimed pressure range in Claim 19.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Sun does not expressly teach the use of MHEC and instead teaches MEHEC in a sprayable composition for agriculture. Accordingly, Sun also only describes the degree of substitution for methyl and ethyl and the molar substitution of ethylene oxide for the MEHEC polymer, not MHEC. Additionally, while Sun teaches 1% glyphosate and 1% 2,4-D, Sun does not expressly teach 2% glyphosate.
Liu is in the agrochemical field and cures the deficiency by teaching a controlled release herbicide composition in granule or sprayable form containing polymer such as hydroxyethyl methyl cellulose (Claim 1). Therefore, Liu teaches MHEC’s use as agrochemical in a sprayable composition. Liu’s composition incorporates herbicidal active ingredients in a sprayable formulation at 0.01% - 25% (p. 8 last 2 paragraphs to p. 9, 1st and 2nd paragraphs).
Bostrom, who is also in the field of cellulose ether, teaches the versatile properties of cellulose ethers and their use as thickening agent or rheology modifiers in aqueous formulations (Abstract). Bostrom cures the deficiency regarding the degree of substitution of MHEC by teaching the invention with degree of substitution of methyl from a DS substitution of methyl from 0.1-0.8, and the molar substitution 
Drew cures the deficiency by teaching a spray liquid adjuvant comprising a spray drift agent for spray application of an active in agriculture, horticulture, pharmaceutics and cosmetics. Drew expressly teaches glyphosate at 2% concentration, reciting that the presence of wetting agent combined with drift retardant in spray solutions containing 2% glyphosate herbicide reduces the volume of spray droplets < 100 µm by 50 to 80%  (Table 4, [0075]). While Drew expressly teaches visco-elastic polyacrylamides as spray drift retardants, the art also teaches that other spray drift agent such as cellulosic materials may be used [0005], such as hydroxyalkyl methyl cellulose ([0035], Claim 9).
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Liu is in the same field of endeavor as the instant application and recognizes the use of MHEC in sprayable agrochemical composition.  Bostrom teaches the versatile properties of cellulose ethers and their use as thickening agent or rheology modifiers in aqueous formulations (Abstract), and recognizes the comparable in terms of viscosity, surface tension, and stability of MHEC, MEHEC and EHEC are (Table 2), suggesting that MEHEC may be replaced with MHEC. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu and Bostrom with that of Sun, and use MHEC in a sprayable composition containing herbicide per the teaching of Liu, with the MHEC having the degree of substitution and molar substitution taught by Bostrom, and use this composition per the method described by Sun, arriving at the instantly claimed methods. A skilled artisan would try and combine other celluloses taught by Bostrom such as MHEC and EHEC with MEHEC to obtain the optimal spray composition.  Alternatively, one would replace MEHEC with MHEC as the cellulose in  recited by Bostrom as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. One would be motivated to do so because Bostrom has shown that both MEHEC and MHEC have similar properties, and Sun teaches that it has been generally accepted that the mechanism of drift control by polymers relies on the elongational (or extensional) or kinematic (or intrinsic) viscosity of the diluted aqueous solution, which affects the spray droplet size (p. 1, 3rd paragraph). There is a reasonable expectation of success because MHEC is known for use in agricultural product as taught by Liu and Drew.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use 2% glyphosate in place of the 1% glyphosate and 1% 2,4-D in the composition of Sun with reasonable expectations of success. One would be motivated to do so because both are agrochemicals, and can be used independently in compositions. Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Drew with that of Sun, Liu and Bostrom, and use an agricultural spray composition containing MHEC per the teaching of Sun and 2% glyphosate per the teaching of Drew. One would be motivated to do so with reasonable expectations of success because Liu has shown that cellulose polymers assist in controlled-release of herbicides in sprayable composition, and Drew successfully incorporated 2% glyphosate concentration in a spray liquid, and has shown that the presence of wetting agent combined with drift retardant in spray solutions containing 2% glyphosate herbicide reduces the volume of spray droplets [0075].

Claims 1-3, 5-7, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2014/139975 A1, 18 September 2014), hereinafter Sun, cited in the Information Disclosure Statement, filed 07/08/2019 in view of Liu, H. (WO 2016/115709 Al, July 28, 2016), hereinafter Liu, and Bostrom et al. (US 7,319,146 B2, Jan. 15, 2008), hereinafter Bostrom, also cited in the Information Disclosure Statement, filed 07/08/2019 as applied to Claims 1-3, 5-7, 15-19 and 21 above and in view of Neubauer et al. (US 2012/0024199 A1, Feb. 2, 2012), hereinafter Neubauer.
Applicants Claims
	Applicant claims wherein the MHEC polymer is chosen from Walocel™ MKX60000 PF1, Walocel™ MKX 70000 PP01, and combinations thereof.
Determination of the scope and content of the prior art (MPEP 2141.01)
	The teachings of Sun, Liu, and Bostrom have been described supra.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The prior arts are silent on the use of Walocel™ MKX 60000 PF1, Walocel™ MKX 70000 PP01, and combinations thereof.
Neubauer cures the deficiency of the prior arts by describing an invention relating to polysaccharide derivatives having an adjusted particle morphology for use in the preparation of a hydrolytically setting composition having an adjusted lump rating. The composition according to Neubauer has polysaccharide derivative which is a cellulose derivative (Claims 14 and 17). Neubauer expressly teaches the use of Walocel™ MKX 60000 PF1 in a spray application, showing that MKX 60000 PF1 have low lump rating ([0063], [0069], Tables 1-3).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Neubauer recognizes that polysaccharide particles such as cellulose affects the rheology and viscosity of compositions, thickening the compositions upon solubilization of the polysaccharide particles [0002]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Neubauer with that of Sun, Liu, and Bostrom, and use Walocel™ MKX 60000 PF1 as the MHEC in a spray application method taught by Sun, replacing or combining with MEHEC. .  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616